In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 04-1345, 04-1508 & 04-1534
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

MALCOLM C. GOUGIS, JEROME COLEMAN,
and ANTHONY BROWN,
                               Defendants-Appellants.
                    ____________
           Appeals from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 03 CR 886—Suzanne B. Conlon, Judge.
                          ____________
 ARGUED SEPTEMBER 14, 2005—DECIDED DECEMBER 27, 2005
                          ____________


 Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. Anthony Brown, Jerome Cole-
man, and Malcolm Gougis were indicted with three
other men on charges of conspiracy and attempt to pos-
sess cocaine with intent to distribute and theft of govern-
ment property. At the time of the crimes, the defendants
were current or former law enforcement officers and were
targeted in a sting operation set up by the government with
the help of a confidential informant. Gougis pleaded guilty
to the charges against him; Brown and Coleman were found
guilty by a jury.
2                         Nos. 04-1345, 04-1508 & 04-1534

  Much of the evidence against the defendants consisted
of recorded conversations between the informant and the
coconspirators before, during, and after the crimes. On
appeal, Brown and Coleman argue that the content of these
taped conversations is ambiguous at best and insufficient to
establish conspiracy or attempt to possess cocaine. Brown
also attacks an evidentiary ruling by the district court
allowing the admission of a portion of the audiotape in
which Brown and the informant are heard discussing a gold
watch Brown stole while executing a search warrant five
years earlier. The district court viewed this prior theft
evidence as “intricately related” to the conspiracy or
otherwise admissible under FED. R. EVID. 404(b); Brown
argues it was completely unrelated to the charged offenses
and inadmissible as other acts evidence under Rule 404(b).
Finally, all three defendants challenge their sentences
under United States v. Booker, 125 S. Ct. 738 (2005).
  We affirm the convictions. The evidence was sufficient
to convict Brown and Coleman on the drug charges, and the
taped conversation about Brown’s prior theft was admissi-
ble as evidence “intricately related” to the charged conspir-
acy. The defendants forfeited their Booker claims, leaving
only plain error review; we retain jurisdiction and order a
limited remand under United States v. Paladino, 401 F.3d
471 (7th Cir. 2005).


                     I. Background
  This case involves overlapping FBI undercover operations
conducted in Chicago in June 2003 against corrupt law
enforcement officers. The government’s informant, Jacques
Polk, worked as a police officer at the Chicago Housing
Authority (“CHA”) and was caught in a sting operation
robbing an FBI agent posing undercover as a drug dealer.
Polk agreed to cooperate with the FBI in other undercover
Nos. 04-1345, 04-1508 & 04-1534                                3

operations. Under the agency’s direction, Polk recruited
Raymond Grady, a Cook County sheriff’s deputy, who in
turn recruited Coleman, who worked with Grady in the jail,
to participate in thefts from drug dealers’ cars. Polk also
recruited Brown and Jesse Kuykendoll, a fourth accomplice,
to participate in a separate but similar scheme. Brown and
Kuykendoll previously worked with Polk as police officers
at the CHA and at the time of the crimes were employed as
parole officers for the State of Illinois.1 We summarize here
the trial evidence against Coleman and Brown—much of it,
as we have noted, contained in recorded conversations
between Polk and the various coconspirators.


A. Jerome Coleman
  On the evening of June 6, 2003, Polk, Grady, and
Coleman had a three-way telephone conversation to discuss
plans to steal from a drug dealer’s car. Grady had already
participated with Polk in two thefts from FBI undercover
vehicles that Polk represented were drug dealers’ cars.
Earlier that day, Polk and Grady discussed recruiting
others to participate in another such theft, and Grady
mentioned Coleman. Grady told Polk that he and Coleman
had worked together in the jail and sold contraband
cigarettes and candy to inmates. Grady eventually reached
Coleman and then contacted Polk to say Coleman was ready
to participate.
  During the three-way telephone conversation, Polk told
Grady and Coleman that his “guy” had set up the theft
for that night and that there would be drugs as well as cash
in the dealer’s car: “[M]y guy say there’s gonna be some


1
  Gougis, a former Seattle police officer, and yet another accom-
plice, Marcus McFadden, were implicated with Grady in another
aspect of the sting operation not at issue on this appeal. Gougis
pleaded guilty and challenges only his sentence on appeal.
4                          Nos. 04-1345, 04-1508 & 04-1534

coke in there. So it’ll probably be like, a, uh, a brick.” Polk
explained that the “coke” would go to his “guy” and the
three of them would split the money.
  Later that evening, Polk, Grady, and Coleman met
to carry out the planned theft. Polk drove the three men
to a movie theater parking lot where they found a red
Chevrolet Caprice that had been parked there by FBI
agents. Polk indicated to Coleman and Grady that this
was the car his “guy” had described. Before parking the red
Caprice in the movie theater lot, FBI agents had placed
$12,000 under a mat in the trunk and a sham kilogram of
cocaine in the spare tire well.
  Grady broke into the Caprice while Coleman stood as
a lookout, pretending to talk on his cell phone. Polk then
searched the front seat of the car and popped the trunk
while Coleman searched the back seat. Grady and Polk
eventually found the money and sham cocaine in the trunk;
Polk testified that the sham kilogram was packaged like
cocaine he had seen on the street while working as a police
officer. Polk transferred the money and the fake “kilo” to his
car, placing both items under the driver’s seat. The three
men got back into Polk’s car. As they drove off, Polk
remarked to Coleman and Grady that he would give his
“man” the “coke.” They then split the money—$5,000 apiece
for Polk and Grady and $2,000 for Coleman.


B. Anthony Brown
  On June 19 Polk proposed another theft to Grady, and
Grady suggested contacting Kuykendoll. Polk and
Kuykendoll had worked together as CHA police officers, and
Polk said he knew Kuykendoll was a “crook.” On June 23
Grady told Polk he had spoken to Kuykendoll, now a state
parole officer, and Kuykendoll remembered working with
Polk at the CHA and agreed to participate in the scheme.
Grady also reported that Kuykendoll had reminisced about
Nos. 04-1345, 04-1508 & 04-1534                               5

the nefarious activities he and Polk had been involved in at
the CHA, saying, “Man, our days back in CHA, man we
should of been indicted like a hundred, a hundred times
over.” Later that day, Polk called Kuykendoll, who was in
a state car with Brown, another state parole officer who had
previously worked with Polk as a CHA officer. Brown got on
the phone and Polk asked him if he remembered a particu-
lar search they had done as CHA police officers. Brown and
Polk laughed, but Brown reminded him, “it’s a State phone,”
so the subject was dropped. Brown agreed to meet with Polk
to discuss the theft scheme.
  They met the next day, and Polk told Brown about
the plan, saying it’s “so ridiculous for us, man that’s gonna
put about at least, minimum five G’s a piece.” Polk ex-
plained that he knew a drug dealer who could set up a drug
transaction they could “hit.” The “hit” would involve a large
amount of cocaine and cash in a parked car: “you know
somebody got some work or something like two keys or
whatever woo-woo.” Polk testified at trial that “work” was
a street term for narcotics and that by “two keys” he meant
two kilograms of cocaine. Polk told Brown that his friend
would tell him where the car was parked and also explained
that he had another friend—Grady—who would break into
the car. In Polk’s words to Brown: “He call me and tell me
where the car is, Grady get in the car, it’s all she wrote. We
split up the cash and my boy always gets the dope.”
   Polk told Brown the theft would be set up for Friday,
when the target would be coming into Chicago “with about
forty stacks. . . . It should be about forty-five, forty, forty-
five stacks and shit. Grady’ll get in the car, he gets in the
car, we just grab the loot.” Brown asked Polk if he was sure
his friend was not working “with no feds and all that.” Polk
assured Brown that he had already pulled at least three or
four other jobs with this friend. Brown’s role would be to
stand as a lookout during the theft, and Polk confirmed this
by describing Brown’s job as “security.” Brown said he had
6                          Nos. 04-1345, 04-1508 & 04-1534

to work on Friday but laughed and said that being on duty
during the proposed heist would be “even better security.”
  On Friday, June 27, 2003, Brown met Polk, Grady, and
Kuykendoll; all four men got into Polk’s car and drove
to a parking lot where FBI agents had left a red Chevro-
let Monte Carlo. Agents had placed a brown paper bag
containing $20,000 and a sham kilogram of cocaine in
the trunk of the Monte Carlo, behind the carpet panel-
ing.2 The agents also set up surveillance in the parking
lot and videotaped the theft.
  Polk parked his car next to the Monte Carlo. Grady broke
into the Monte Carlo; Polk walked around to the driver’s
side, opened the door, and popped open the trunk. Brown
and Kuykendoll then got out of Polk’s car and stood near
the trunk of the Monte Carlo. The videotape shows Brown
looking into the trunk during part of the time he stood his
“security” post near the back of the Monte Carlo. Polk or
Kuykendoll pulled back the carpet paneling in the trunk,
exposing the bag of cash and the sham cocaine package.
Polk testified at trial that upon seeing these two items, both
Kuykendoll and Brown asked, “[T]hat’s it?” Polk confirmed
that these were the items they wanted. Brown then opened
the rear driver’s side door of Polk’s car, and Polk placed the
sham cocaine package under the driver’s seat. Kuykendoll
placed the bag of cash under Polk’s driver’s seat as well.
  The four men then got back into Polk’s car and left the
scene. As they drove away, Polk recalled a time five
years earlier when he, Brown, and Kuykendoll had stolen


2
  FBI Agent Lyle Evans testified at trial that he had partici-
pated in numerous drug arrests during his law enforcement career
and that the packaging of the sham kilograms of cocaine was
“consistent with what you might see in the way a kilogram is
packaged,” though on cross-examination he agreed that there are
many different ways a kilogram of cocaine can be packaged.
Nos. 04-1345, 04-1508 & 04-1534                          7

items from a home where they were executing a search
warrant while working as CHA police officers. Polk sug-
gested that Brown made off “like he owned a jewelry store.”
Brown corrected Polk and said he had taken a gold nugget
watch. He said he still had the watch, but wished he had
pawned it.
  Polk also joked with Grady about being greedy. “Next
you’re gonna be like man, can I, can I just take a piece
of the kilo[?] Can I taste[?]” Polk said. Brown chimed in:
“Can I get some for myself[?]” Polk then reminded them
that his friend would get the drugs: “You know my man gets
the coke.” The four men split the money evenly, $5,000
each.


C. Motion in limine
  The government moved in limine to admit the portion
of the taped, posttheft conversation in which Polk and
Brown are heard discussing Brown’s theft of a gold watch
while executing a search warrant as a CHA police officer.
The district court held that the prior theft evidence
was admissible under the “intricately related” doctrine:
   [This] conversation[ ] may be admitted to establish that
   the charged conspiracy existed by showing how the
   conspiratorial relationship between the coconspirators
   developed, how the conspirators came to know each
   other, how they established a relationship of trust
   through their association, and how these events flow-
   ered into the charged conspiracy. As a result, [this]
   conversation[ ] may provide the jury with a complete
   picture of the evolution of the alleged conspiracy from
   the trust developed during the defendants’ former
   exploits. I find the probative value of this evidence
   outweighs any prejudicial effect by showing defendants’
   knowledge of and participation in the conspiracy.
8                          Nos. 04-1345, 04-1508 & 04-1534

In the alternative, the district court held that the con-
versation about the prior theft was admissible as other acts
evidence under FED. R. EVID. 404(b) on the issues of intent
and absence of mistake.
  Brown and Coleman were convicted following a jury
trial on the three charges against them: conspiracy and
attempt to possess more than 500 grams of cocaine and
theft of government property. Brown filed a timely mo-
tion for a new trial under FED. R. CRIM. P. 33 and for
acquittal on the two drug counts under FED. R. CRIM. P. 29.
Brown’s Rule 33 motion for a new trial challenged the
district court’s decision to admit the evidence relating to the
watch theft and also argued the government had
not presented sufficient evidence to support the drug
convictions.3 His Rule 29 motion challenged the suffi-
ciency of the evidence to convict him of the two drug counts.
The district court denied both motions, and
Brown appealed. Coleman also moved for a new trial. The
district court denied the motion by means of a minute order,
and Coleman appealed.


                      II. Discussion
A. Admissibility of prior theft evidence; “intricately
   related” doctrine
  Brown argues that the district court abused its discretion
by admitting the taped conversation about his prior theft of
a watch while conducting a search as a CHA police officer.
We review a trial court’s evidentiary rulings for abuse of
discretion and will order a new trial only if we discover
error that had a “substantial and injurious effect or influ-
ence on the determination of a jury and the result is


3
  Brown’s Rule 33 motion raised additional arguments that he
has abandoned on appeal.
Nos. 04-1345, 04-1508 & 04-1534                              9

inconsistent with substantial justice.” Cerabio LLC v.
Wright Med. Tech., Inc., 410 F.3d 981, 994 (7th Cir. 2005)
(citations omitted).
  The district court admitted this evidence as “intricately
related” to the charged conspiracy and also as permissible
other acts evidence under Rule 404(b) on the issues of
intent and absence of mistake. We find the first of these
grounds sufficient to sustain the court’s evidentiary rul-
ing and need not address the second.
  Under the “intricately related” doctrine, evidence of
uncharged criminal activity like that at issue here may
be admitted “if that evidence is ‘intricately related to
the facts of the case’ before the court.” United States v.
Ramirez, 45 F.3d 1096, 1102 (7th Cir. 1995) (quoting United
States v. Hargrove, 929 F.2d 316, 320 (7th Cir. 1991)).
Whether instances of uncharged conduct are “intricately
related” to the case at hand depends on whether “they
complete the story of the crime on trial; their absence would
create a chronological or conceptual void in the story of the
crime; or they are so blended or connected that they
incidentally involve, explain the circumstances surrounding,
or tend to prove any element of, the charged crime.” United
States v. Senffner, 280 F.3d 755, 764 (7th Cir. 2002); see also
United States v. Spaeni, 60 F.3d 313, 316 (7th Cir. 1995).
The intricately related doctrine essentially recognizes that
evidence of other acts that relate to the chronological
unfolding of events or otherwise explain the circumstances
surrounding the charged crime is not offered to show
propensity and therefore does not implicate the charac-
ter/propensity prohibition of Rule 404(b). Ramirez, 45 F.3d
at 1102 (citing cases).
  The district court viewed the taped conversation about
Brown’s prior watch theft as intricately related to the
charged crimes because it tended to explain Brown’s
participation in the conspiracy and his relationship
10                            Nos. 04-1345, 04-1508 & 04-1534

with two of his three coconspirators. We see no abuse of
discretion in this determination. The coconspirators’
cavalier discussion of Brown’s prior theft—committed while
he, Polk, and Kuykendoll were working together as CHA
police officers—demonstrated a longstanding relationship
of trust based in part upon previous participation in
misconduct in public office. As the district court observed,
this evidence helped explain how the relationship among
the coconspirators evolved and became conspiratorial. See
Spaeni, 60 F.3d at 316 (evidence of how a conspiratorial
relationship began and developed, including evidence of
defendant’s uncharged criminal activities predating the
period covered by the indictment was properly admitted
under intricately related doctrine).
  Brown contends that his prior watch theft was too
tenuously connected to the present charges to be considered
“intricately related,” noting that stealing a watch is differ-
ent than entering into a conspiracy or attempting to possess
drugs.4 That the current conspiracy was broader than its
members’ previous on-the-job exploits does not diminish the


4
   Brown asks us to ignore the similarity between the prior
watch theft and the charge of theft of government property
because he did not “fully contest” the theft charge at trial. This
argument is a nonstarter. It is axiomatic that by pleading not
guilty to the charge of theft of government property, Brown put
the government to its burden of proving all the essential elements
of that crime beyond a reasonable doubt. See, e.g., United States
v. Whitlow, 381 F.3d 679, 686 (7th Cir. 2004). The fact
that Brown’s defense at trial focused primarily on the two drug
counts makes no difference. See United States v. Brown, 34 F.3d
569, 573 (7th Cir. 1994) (“[E]ven if a stipulation is offered[,]
the prosecution has to be allowed to prove its entire case.”). In any
event, we have concluded that the district court did not abuse its
discretion in admitting the watch theft evidence as intricately
related to the drug conspiracy, despite any dissimilarity between
the prior theft and the object of the conspiracy.
Nos. 04-1345, 04-1508 & 04-1534                             11

explanatory value of the prior theft evidence. Uncharged
criminal activity need not be identical to the charged crime
in order to be admitted under the intricately related
doctrine. United States v. Bogan, 267 F.3d 614, 622 (7th Cir.
2001). Brown was recruited as a potential coconspirator at
least in part because of his previous participation with Polk
and Kuykendoll in an on-duty theft of property while a
member of the CHA police force. Although the object of the
present conspiracy was drugs and money, the watch theft
evidence helped explain the nature of the coconspirators’
previous relationship and Brown’s readiness to participate
in the conspiracy with Polk.
  Brown also argues that the prior theft evidence was
unduly prejudicial and therefore inadmissible under Rule
403. Evidence that is admissible under the intricately
related doctrine is subject to exclusion if its probative value
is substantially outweighed by the danger of unfair preju-
dice. Ramirez, 45 F.3d at 1103; FED. R. EVID. 403. Brown
contends that the prior theft evidence was unnecessary and
unhelpful in establishing his guilt on the two drug counts
and was therefore “inherently prejudicial.” For reasons
already explained, however, the watch theft evidence was
helpful in establishing Brown’s participation in the conspir-
acy. It was indeed prejudicial to Brown’s defense, but “[t]he
vast majority of the government’s evidence against a
defendant is prejudicial to him. That’s the idea.” United
States v. Rutledge, 40 F.3d 879, 885 (7th Cir. 1994). To
warrant exclusion under Rule 403, “its probative value
must be insignificant compared to its inflammatory nature
so that the evidence unfairly prejudices the defendant.” Id.
(emphasis added). Not so here. The prior theft evidence was
significant to an understanding of the nature of the
coconspirators’ preexisting relationship and helped explain
Brown’s participation in the present conspiracy with Polk
and Kuykendoll. The evidence, while damaging, was not
more inflammatory than probative, and its admission was
not an abuse of discretion.
12                          Nos. 04-1345, 04-1508 & 04-1534

B. Sufficiency of the evidence as to Brown
   Brown contends the evidence was insufficient to sup-
port the jury’s guilty verdict on the charges of conspiracy
and attempt to possess more than 500 grams of cocaine with
intent to distribute. A defendant who challenges the
sufficiency of the evidence “ ‘faces a nearly insurmount-
able hurdle . . . [in that] we consider the evidence in the
light most favorable to the Government, defer to the
credibility determination of the jury, and overturn a verdict
only when the record contains no evidence, regardless of
how it is weighed, from which the jury could find guilt
beyond a reasonable doubt.’ ” United States v. Jackson, 177
F.3d 628, 630 (7th Cir. 1999) (quoting United States v.
Moore, 115 F.3d 1348, 1363 (7th Cir. 1997) (internal
quotation marks and citations omitted)).
  Brown was convicted under 21 U.S.C. § 846 of conspiracy
and attempt to violate 21 U.S.C. § 841, possession of a
controlled substance5 with intent to distribute. A conspiracy
is “ ‘a combination or confederation between two or more
persons formed for the purpose of committing a criminal act
through their joint efforts.’ ” United States v. South, 28 F.3d
619, 627 (7th Cir. 1994) (quoting United States v. Durrive,
902 F.2d 1221, 1225 (7th Cir. 1990) (quotations omitted)
(citations omitted)). To prove that Brown was guilty of the
charged conspiracy, the government was required to prove
both that he “knew of the conspiracy and that he intended
to join it.” Id. (citing United States v. Hubbard, 22 F.3d
1410, 1414-15 (7th Cir. 1994)).
  Brown argues the evidence is insufficient to prove that he
joined a conspiracy or attempted to possess a con-
trolled substance because there is no evidence that he knew
there would be cocaine in the car that was the target of the


5
  Cocaine is a “Schedule II” controlled substance. 21 U.S.C. § 812
(a)(4).
Nos. 04-1345, 04-1508 & 04-1534                            13

coconspirators’ theft scheme. We disagree. The June 24
conversation between Polk and Brown describes a plan to
steal contraband from a car that was to be used in a
transaction involving a large amount of cocaine and
a significant sum of money. Although phrased in the
shorthand of street vernacular, Polk’s proposal refers to
a drug-dealer friend who would arrange a transaction
involving some “work” (meaning narcotics, Polk explained
at trial) along the lines of “two keys” (meaning two kilo-
grams of cocaine), and also refers to a man with forty
or forty-five “stacks” ($40,000-$45,000). Polk told Brown
that his friend would let him know where the car with the
“loot” was parked, Grady would break into the car, and they
would steal its contents: “Grady’ll get in the car, he gets in
the car, we just grab the loot.” Significantly, Polk also told
Brown that “we split up the cash and my boy always get the
dope.”
  Brown attempts to discount Polk’s mention of his “boy”
getting the “dope” in two ways. First, he says that be-
cause he did not specifically acknowledge Polk’s mention of
the “dope,” the jury could not have found beyond a reason-
able doubt that he even heard or understood the comment.
Second, he argues that Polk’s scenario precluded the very
possibility of the presence of drugs in the car. He reasons
that because Polk described his friend as a drug dealer, the
plan envisioned stealing from an out-of-town drug
buyer—that is, stealing cash, not drugs.
  Brown’s interpretation of the record essentially asks us to
view the evidence in the light most favorable to him instead
of viewing it in the light most favorable to the government.
See Jackson, 177 F.3d at 631. The record as a whole
supports the conclusion that Brown understood the plan
would include taking some “dope” from the car along with
cash and that Polk then would distribute the “dope” to his
“boy” and the coconspirators would split the cash. Although
Polk’s set-up story was coded and somewhat cryptic, it
14                        Nos. 04-1345, 04-1508 & 04-1534

certainly did not preclude the presence of drugs in the car,
as Brown contends. Brown’s failure to acknowledge Polk’s
reference to “dope” does not compel a conclusion that he did
not hear or understand the remark. The jury could reason-
ably infer from the references to “two keys” and delivering
the “dope” to Polk’s “boy” that Brown knew stealing cocaine
was part of the plan. Brown’s experience as a law enforce-
ment officer and his familiarity with Polk also support the
conclusion that he understood the terminology and the
object of the plan.
  Furthermore, the videotape of the theft depicts Brown
standing near the open trunk of the car and at times
looking directly into the trunk where the cash and sham
kilo were found. He is also seen opening the door of
Polk’s car for Polk to transfer the cocaine package and
Kuykendoll to transfer the cash. Polk testified that
Brown saw both items in the trunk and that Brown watched
as he transferred the fake drugs to his car. Agent Evans
and Polk both testified that the sham cocaine package
looked like what a kilogram “brick” of cocaine might look
like on the street. Finally, after the theft Polk joked about
Grady being so greedy he would ask to have a piece of the
“kilo.” Instead of expressing any surprise that the theft had
netted a kilogram of cocaine as well as cash, Brown joined
in the joking, asking, “Can I get some for myself?”
  Finally, Brown argues that the evidence was insuffi-
cient to convict him on the drug counts because he and Polk
never specifically discussed any particular drug type or
quantity, much less 500 or more grams of cocaine. But
Brown need not have known the specific drug type
or quantity to be found guilty of conspiring or attempting to
violate § 841. See United States v. Martinez, 301 F.3d 860,
865 (7th Cir. 2002) (“[D]rug type and quantity are not
elements of the offense. . . . Accordingly, a defendant may
be convicted under § 841(a)(1) even if he does not know the
type or quantity of the controlled substance.”). The jury’s
Nos. 04-1345, 04-1508 & 04-1534                            15

determination of drug type and quantity was important to
the sentence, but Brown’s only sentencing issue on appeal
is a plain error argument under Booker and Paladino,
which we will address in a moment. In any event, the jury’s
verdict on drug type and quantity has sufficient evidentiary
support: Polk and Brown discussed “two keys,” meaning two
kilograms of cocaine, and forty or forty-five “stacks,”
meaning $40,000-$45,000, an amount of money consistent
with a drug transaction involving more than 500 grams of
cocaine.


C. Sufficiency of the evidence as to Coleman
  Coleman also challenges the sufficiency of the evidence to
convict him of conspiracy and attempt to possess cocaine
with intent to distribute. The government argues as a
threshold matter that Coleman has not properly raised this
issue because he never filed a Rule 29 motion challenging
the sufficiency of the evidence and because his opening
appellate brief did not mention the attempted possession
charge. But Coleman did file a motion for a new trial in
which he said the government failed to prove both the
conspiracy and attempted possession charges; the fact that
he did not specifically cite FED. R. CRIM. P. 29 in his motion
makes no difference. See South, 28 F.3d at 627 (defendant’s
motion need only put the government on notice that he is
challenging the sufficiency of the evidence to support the
convictions). Coleman’s motion provided adequate notice of
his sufficiency of the evidence challenge. The government’s
second argument—that Coleman did not mention the
attempted possession count in his opening appellate
brief—is simply mistaken. Coleman’s brief plainly states:
“the government failed to convict Defendant Jerome
Coleman of conspiracy to possess with intent to distribute
or attempted possession of cocaine with intent to distribute.”
(Emphasis added.) We proceed to the merits of Coleman’s
appeal.
16                         Nos. 04-1345, 04-1508 & 04-1534

  Coleman’s lone argument is that the government failed to
prove beyond a reasonable doubt that he knew there would
be illegal drugs present during the June 6, 2003 theft. But
the pretheft conversation between Polk, Grady, and
Coleman—even more so than the pretheft conversation
between Polk and Brown—sufficiently established
Coleman’s knowledge that the proposed scheme in-
volved drugs as well as money. During that conversation, a
few hours before the theft, Polk specifically told Grady and
Coleman there would be cocaine in the target car: “[M]y guy
say there’s gonna be some coke in there. So it’ll probably be
like, a, uh, a brick.” Polk said the “coke” would go to his
“guy” and the three of them would split up the money.
  Polk and Agent Evans testified that the sham cocaine in
the June 6 theft—like that in the June 27 theft—resembled
a typical kilogram package of cocaine. After stealing the
money and fake drugs, Polk told Coleman and Grady that
he would give his “man” the “coke.” This evidence amply
supports the jury’s verdicts on the two drug-related counts
against Coleman.


D. Paladino remands
  The district court applied the Sentencing Guidelines
as mandatory, in violation of the remedial rule of Booker.
None of the defendants objected in the district court, so our
review is for plain error. See e.g., United States v. Caldwell,
423 F.3d 754, 762 (7th Cir. 2005). The government con-
cedes, and we agree, that a limited remand pursuant to
Paladino is appropriate so the district judge may indicate
whether she would impose different sentences now that the
Guidelines are advisory. Paladino, 401 F.3d at 483-85.
  For the foregoing reasons, we AFFIRM Brown’s and
Coleman’s convictions. We order a LIMITED REMAND pursu-
ant to Paladino as to all three defendants’ sentences.
Nos. 04-1345, 04-1508 & 04-1534                       17

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                 USCA-02-C-0072—12-27-05